Title: To Thomas Jefferson from Pseudonym: "Amicus Americae", 22 December 1808
From: Pseudonym: “Amicus Americae”
To: Jefferson, Thomas


                  
                     22 Dec. 1808 Washington.
                  
                  offer’d for the Service of the U.Ss. a new invention of a cannon ball
                  1, doing as much if not more execution by its weight as the common one;
                  2, carrying a considerable quantity of fire to the ennemy’s vessel;
                  3, making, when lodged in it a most tremendous explosion, caused by a composition hitherto unknown.
                  In the event of a war with Great-Brittain only an insertion of those lines—
                  “a letter from Amicus Americae dated 22d Dec. will be attended to on application to— — —”
                  in the New York Mercantile Advertiser and the Baltimore American and Commerical Advertiser will be considered by the Author of this letter, who most humbly wishes not to be noticed before that time, as an order to apply to such officer or officers as the executive will appoint for that purpose, to make the experiment in their presence.
                   Secrecy is recommended.
                  
                  
                     Amicus Americae.
                  
                  
               